The opinion of the Court was delivered by
Moses, C. J.
These cases all present the same issue, and -were heard together.
They seek, by prohibition, to restrain the City Council of Charles*376ton from the collection of taxes imposed by it on certain real and personal property, which the relators aver, by an Act of the Legislature to be presently referred to, is exempt from taxation.
It appears that in 1849 it was deemed proper and expedient, from “ the growing importance and increasing population of that part of the Parish of St. Phillip which lies north and west of Boundary street, to unite the same with the city of Charleston.” Accordingly, the Legislature, on the 19th of December of the same year, (11 St., 579,) passed an Act in the preamble of which the words above quoted are found, incorporating the said territory with the city of Charleston, “ to all intents and purposes, subject, however, to the following conditions and restrictions, that is to say:
“ 1st. That all the debts of the city, now in existence, shall be charged on the property now possessed by the city, and paid by those now liable for the same.
“ 2d. That all taxes to be levied upon that part of St. Phillip’s Parish hereby incorporated with the city, within ten years next succeeding such incorporation, shall be applied exclusively in manner following, that is to say, first to pay a proportionable part of the general expenses of the corporation, and next to the special and proper benefit and improvement of that part of St. Phillip’s Parish hereby incorporated with the city.
“ 3d. That all lands, slaves, horses, carts, &c., which may be exclusively employed in agriculture, shall, while so employed, be exempt from taxation.”
The fourth condition is in respect to the erection of wooden buildings, and has no bearing on the question raised by the suggestion.
The second Section of the Act provides “ that all the property belonging to the city of Charleston shall be vested in the corporate body to be formed by the annexation herein provided for, subject only to the claim of the present creditors of the city for payment of their demands out of the coffers or revenues of the same, and that all the laws and regulations of force in the city of Charleston shall stand, and be binding over that part of Si. Phillip’s Parish hereby incorporated with the city, subject only to the foregoing considerations and restrictions, and to such modifications as may, from time to time, be made therein by future legislation, or by necessary implication.”
The relators severally allege that they are owners, either of real or personal property, exclusively employed in agriculture, and ex*377empt from city taxation, which the Council is about to enforce under its Ordinance of March 22, 1870, entitled “An Ordinance to raise supplies for the fiscal year ending December 31, 1870.” — City Ordinances, 1870, p. 706.
Unless the A ct of 1849 pan be construed to confer a perpetual exemption, founded on contract, it is subject to repeal or modification, by the Legislature, as its judgment may best direct. Where that department of the government, within the sphere of its constitutional limits, exercises the functions which properly belong to it, either to the imposition of restrictions upon the people of the State, or discharging them from exactions it had the right to demand, its action is to be referred to its inherent sovereignty, and not to any compact in the nature of a contract. What single element, necessary to the constitution of a contract, is embraced in the Act? What is to be found in it, or in the history of its enactment, to show that the inclusion of the new territory in the corporation was with the express consent of the residents, who were to be brought within the operation of the city charter, on the condition that “their property, employed in agriculture,” was to be exempt from taxation? What was the consideration moving the State to the contract ? The assent of those who were to be made corporators was not necessary to its passage, or to its validity. No power within their means could have prevented the execution of the intention of the Legislature. If the General Assembly did not desire, suddenly and unexpectedly, to impose a burthen on the agricultural industry of the Parish about to be annexed to the city, from which it had, heretofore, been free, and, therefore, exempted it from taxation, to what consideration will the relators refer for their claim to its perpetual enjoyment? The “conditions and restrictions,” which the Act imposed as limitations on the power of the corporation over the enlarged boundaries to which its jurisdiction was to extend, are set up as a surrender of a sovereign right on the part of the State. The Legislature was dealing with the corporation in the extension of the city boundaries, and prohibited it from taxing those in the condition of these relators. It was a restriction on a right which they otherwise legitimately could have exercised. What excluded the Legislature from now releasing the corporation from the imposed restrictions ? The Legislature was dealing with the corporation, which certainly makes no complaint of the violation of the supposed contract. The main distinction between public and private corporations is that, over the former, *378the Legislature, as the trustee or guardian of the public interests, has the exclusive and unrestrained control; and acting as such, as it may create, so it may modify or destroy as public exigency requires or recommends, or as the public interest “ will be the best sub-served.”—Angell & A. on Corp., § 31.
Mr. Cooley, in his work on Constitutional Limitations, p. 192, says: “The creation of municipal corporations, and the conferring upon them of certain powers, and subjecting them to corresponding duties, does not deprive the Legislature of the State of that complete control over their citizens which was before possessed. It still has authority to amend their charters, enlarge or diminish their powers, extend or limit their boundaries, consolidate two or more into one, overrule their actions whenever it is deemed unwise, impolitic or unjust, and even abolish them altogether in the legislative discretion.”
The principles upon which the decision in the case of The Rector, &c., of Christ Church, &c., vs. County of Philadelphia, 24 How., 300, rested, well apply here. In 1833 the Legislature of Pennsylvania exempted from taxation the real property and ground rents belonging and payable to Christ Church Hospital, so long as the same shall continue to belong to said hospital. In 1851 it required that all property, real and personal, belonging to any company or association which is now by law exempt from taxation, shall hereafter be subject to taxation as other property is now by law taxable. It was held that the last law was not in violation of the Constitution of the United States, as tending to impair a legislative contract; that it is in the nature of such a privilege as the Act of 1833 confers, that it exists bene placitum, and may be revoked at the pleasure of the sovereign.
The suggestion seeks a prohibition on the further ground that the tax raised under the Ordinance of March 1, 1870, is “to be' applied, amongst other things, not only in payment of debts contracted under authority of law, but also in payment of debts of the said city contracted previously to the 19th December, 1849.” This objection was not referred to in the argument on behalf of the relators. It proceeds upon the assumption that the Act of 1849 is a covenant on the part of the State with the owners of the land, and, therefore, not subject to repeal or modification. It involves the general principle on which the relators claim exemption from the tax now about to be enforced against them, and, as it cannot be sustained, this must fall with it. Holding that the restriction imposed by the said Act on the City Council, in the imposition of taxes on the real *379and personal property of the relators employed in agriculture, was subject to revocation at the pleasure of the Legislature, it only remains to enquire whether the prohibition has been repealed.
Unless the Constitution of 1868 qualified the power of the Legislature over municipal corporations, in the matter of taxation, it retained all the authority which it had in that respect up to the time of its adoption. The modification, too, is not to be presumed — it must be direct, apparent and undisputable. Speaking of the power of taxation, Ch. J. Marshall, in Providence Bank vs. Pittman, 4 Pet., 561, says: “But as the whole community is interested in retaining it undiminished, that community has a right to insist that its abandonment ought not to be presumed in a case in which the deliberate purpose of the State to abandon it does not appear.” In Philadelphia and Wilmington Railroad Co., vs. Howard, 10 How., 393, Taney, C. J., said: “ This Court, on several occasions, has held that the taxing power of a State is never presumed to be relinquished unless the intention to relinquish is declared in clear and unambiguous terms.” As “the City Council is invested with the same powers to impose taxes on legitimate subjects of taxation as the State itself possesses,” (Bulow and Potter vs. the City Council of Charleston, 1 N. & McC., 527; Cruikshanks vs. Same, 1 McC., 360,) the same rule must apply to the taxing power within the bounds conceded to it by the Legislature. So far from the Constitution laying any restraint on the powers of the Legislature over municipal corporations in the matter of taxation, the first Section of ninth Article requires that “ the General Assembly shall provide by law for a uniform and equal rate of taxation.” The eighth Section of the same Article provides that “ the corporate authorities of Counties, townships, school districts, cities, towns and villages, may be vested with power to assess and collect taxes for corporate purposes, such taxes to be uniform in respect to persons and property within the jurisdiction of the body imposing the same.” It would be without avail to look to the Constitution of 1868, for any abatement of the power which the Legislature could before lawfully exercise over municipal corporations in the matter of taxation.
The only enquiry which remains, is whether the Legislature directly or by implication has repealed the Section of the Act of 1849, under which the exemption here is claimed ? The Act of March 1, 1870, entitled “An Act to enforce a uniform system of assessment and taxation by municipal bodies,” (14 Stat., 410,) declares “ that all municipal corporations chartered under, or by the *380laws of this State, and vested with power to lay and collect taxes, are hereby authorized and required to assess all property, real and personal, within their corporate limits, at its actual value, and lay all taxes thereon at a uniform and equal rate: Provided, That all property, and no other, exempted from taxation by the third Section of the Act entitled ‘ An Act to provide for the assessment and taxation of property,’ ratified the 15th day of September, A. D. 1868, shall be exempted from taxation by municipal corporations and the second Section declares “that all Acts or parts of Acts inconsistent with this Act be and the same are hereby repealed.” The said Act certainly does not exempt any property from its operation, save that which is covered by the proviso. As to the property liable to taxation, it leaves nothing discretionary with the corporations, for it requires “ an assessment of all property within their corporate limits at its actual value,” and that they shall “ lay all taxes thereon at a uniform and equal rate.” The language is so full and comprehensive — the intent so apparent, and the repugnancy to the Act of 1849 so entire — that human ingenuity, exercised to its fullest capacity, must fail to reconcile them. If the property of these relators is within the corporate limits of the city of Charleston, it is by express enactment subject to taxation “ at its actual value and at a uniform and equal rate.” The intent of the Act of 1870 was to secure the “ uniform” system of taxation required by the Constitution. If the Act of 1849 still continues of force, the system so contemplated could not be enforced in the municipal corporation of Charleston.
If there was a doubt remaining as to the utter inconsistency of the two Acts, it should be satisfied by the language of the proviso, which exempts from municipal taxation the property specified in the third Section of the Act of 1868, “and no other," and the property of the character of that held by these relators, as set forth in the suggestions, is not included in the said Section.
It is claimed that the said property of these relators is exempt from the tax sought to be enforced against them, by the effect of the words to be found in said 8th Section of Article IS, which are as follows : “ And the General Assembly shall require that all the property, except that heretofore exempted, within the limits of municipal corporations, shall be taxed for the payment of debts contracted under the authority of law.” To construe the word “ heretofore ” in the connection with which it is found, as referring to all property before exempt, would be in disregard of the mani*381fest purpose of the convention in the system of taxation which it was establishing for the State, and for those corporate bodies which, by its authority, exercised the power of imposing it. The State was required to enact laws to carry out certain directions as to exemptions. With this exception, it retained its discretionary right in the exercise of the taxing power. The word “ heretofore ” must be held to refer to the property exempted by that portion of the Constitution which precedes the Section in which it is found, and to be accepted in the sense of hereinbefore.
The motions in the several cases are refused, and the appeals dismissed.
Willard, A. J., and Wright, A. J., concurred.